DETAILED ACTION
This is a Final office action on the merits in application number 16/940,129. This action is in response to Applicant’s Amendments and Arguments dated 6/28/2022 Claims 1, 3, 6, 8-9, 4, 13, 16, 18-19 and 21 were amended and no claims were cancelled.  Claims 1-21 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding 35 USC 112b:
	Applicant asserts on pages 14-15 that the present amendments overcome the 35 USC 112b rejections. Examiner agrees and withdraws the 35 USC 112b rejections.

Regarding 35 USC 101:
Applicant asserts on page 17 that Claim 1 is not “directed to” an abstract idea because it is “inherently rooted in computer technology”. As discussed in the 35 USC 101 rejection, infra, Applicant recites selling the service of receiving information relating to item’s location and displaying the item’s location on a map. This is an abstract idea in the category of Certain Methods of Organizing Human Activity, specifically in the subcategory of commercial or legal interactions since packaging and selling location information is a well known commercial activity. Applicant applies the abstract idea using general purpose computers. Applicant has amended to add receiving identifying information for a particular customer and using it to limit the location information provided to that customer. Providing individualized information to certain categories of customers is part of the abstract idea not an additional element. Applicant’s claims are not “inherently rooted in computer technology” since customized paper or carved clay maps showing the location of items have been known since ancient times (see at least Imago Mundi Babylonian map).

Applicant asserts on page 17 that Claim 1 is similar to Enfish because it is “directed to improving computer capabilities”. Applicant appears to assert that the improvement is (5th line from the bottom) “providing a centralized system that creates, stores and retrieves asset entries”. Respectfully, aggregating data is not an improvement to computer technology since that is what computers were designed to do. Aggregating locations on a map is not an improvement to computer technology since electronic maps are old and well known (e.g. Google™ Maps). Applicant’s disclosure does not use technology to solve a technical problem. Applicant states in his specification [0022] “An asset tracking system may allow a company or entity to track and update a physical asset to determine the person who is in possession of the physical asset, condition, and current location of the asset. By tracking physical assets and their condition, the company may reduce the amount of lost or damaged equipment, which may hurt the company's bottom line” and [0023] “Historically, each company or entity must develop its own method and operation for tracking assets. Beyond the expense of implementation, design of the system such that the location of assets is easily tracked costs each individual company considerable resources and manpower. Even after each company develops and implements its own system, the systems are not easily understandable”. Applicant also claims general purpose computers [0136] “the processor 1204 comprises circuitry or any processor capable of processing the executable instructions” (Examiner emphasis). Applicant attempts to solve a business problem using general purpose computers. Applicant does not improve computer capabilities nor any other technology thus Applicant’s claims are directed to an abstract idea.

Applicant asserts on page 19 that his claims are similar to those of McRo because “claiming a particular solution to a problem or a particular way to achieve the desired outcome, as opposed to merely claiming the idea of a solution or outcome, may indicate that the claim is directed to an improvement in computer-related technology” Applicant asserts on page 19, center “Claim 1 is directed to a particular solution related to providing a centralized system to manage, store, and retrieve asset entries from different users on different domains”. Examiner notes that the MPEP states in 2106.05(a) 3rd paragraph “An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016)”. Applicant recites packaging and selling location information using general purpose computers.  Applicant has not asserted any detailed technical solution thus Applicant’s claims are differentiated from McRO.

Applicant asserts on page 20 that “the features of claim 1 are integrated into the practical application of collecting and providing asset records based at least on the domain identifier”. Applicant claims using domain identifiers to differentiate customers.  The purpose of domain identifiers is to differentiate the source of data (i.e. IBM.com identifies the information source as the corporation IBM™).  Applicant is simply using domain identifiers for the purpose for which they are intended thus this is part of the abstract idea and not an additional element that would integrate the abstract idea into a practical application.

Applicant asserts on page 22 that their disclosure is not a commercial or legal interaction because it does not match certain court cases that Applicant lists. As discussed in the MPEP, case law is not the correct test of eligibility. The MPEP states in 2106.04(a), second paragraph, “To facilitate examination, the Office has set forth an approach to identifying abstract ideas that distills the relevant case law into enumerated groupings of abstract ideas. The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent, as is explained in MPEP § 2106.04(a)(2). This approach represents a shift from the former case-comparison approach that required examiners to rely on individual judicial cases when determining whether a claim recites an abstract idea. By grouping the abstract ideas, the examiners’ focus has been shifted from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types”.

Finally, Applicant asserts on page 23 that “the claim is not directed to a judicial exception because the claim as a whole "integrates the recited judicial exception into a practical application..." This technology is clearly not "abstract," nor does the claim attempt to monopolize an abstract idea…For at least these reasons, Applicant respectfully submits that the claim does include additional elements that are sufficient to amount to significantly more than the judicial exception”.  Applicant does not name what “additional elements” he means. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant’s arguments have been considered but are not persuasive, the rejection is maintained.

Regarding 35 USC 102/103:
	Applicant asserts on page 25, second half, that the art of record does not teach:

receiving, from a first asset service provider over a network, a first asset update, the first asset update including a first asset identifier identifying a particular first asset, a first timestamp, a location of the first asset, and a first domain identifier associated with the first asset service provider, the first asset being owned by a first entity, the first service provider having been approved by the first entity to provide updates regarding a set of assets belonging to the first entity; 

receiving, from a second asset service provider over the network, a second asset update, the second asset update including a second asset identifier identifying a particular second asset, a second timestamp, a location of the second asset, and a second domain identifier associated with the second asset service provider, the second asset being owned by a second entity, the second asset service provider having been approved by the second entity to provide updates regarding a set of assets belonging to the second entity, the first entity being unrelated and remote from the second entity; 

receiving a first search request from a first user associated with the first entity, the first search request identifying a subset of assets belonging to the first entity, the first search request including the first domain identifier; -7-Application Serial No. 16/940,129Docket No. RELO-0006.US01 

Applicant has newly amended these paragraphs and, as discussed in the 35 USC 103 rejection, infra, although Akins specifically mentions user authentication to ensure that only an authorized person can arm or disarm the location tracking (see at least [0037]), Akins does not specifically teach receiving user domain identifiers. As discussed in the 35 USC 103 rejection, infra, Pierson teaches this and it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to combine these references. Additionally, as discussed in the 35 USC 103 rejection, Feldman teaches searching by domain identifiers.

Additionally, Applicant asserts on page 25, bottom, that the art of record does not teach:

based on the first search request, retrieving, from the first entry, the first asset identifier, the first timestamp, and the location of the first asset;

 placing a first map marker on a first map, the first map marker corresponding to the location of the first asset; 

providing the first map to the first user, the first map marker being interactive, in response to an interaction by the first user on the first map marker, the first map displaying the first asset identifier and the first timestamp.

In the Office Actions dated 2/4/2022 Examiner has asserted Prior Art that teaches these elements. Applicant does not appear to make any arguments or provide any reasoning as to why the art previously asserted does not teach these elements. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Examiner notes, as discussed in the 35 USC 102 rejection in the Office Action dated 2/4/2022 and also in the 35 USC 103 rejection, infra, Atkins teaches these elements.
Specification
The objection to Applicant’s specification is withdrawn in view of Applicant’s amendments.
Claim Objections
The objections to Applicant’s claims are withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 112

The Rejection under 35 USC 112b is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 101
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Examiner is using the “step” annotation from the 2019 PEG for clarity.
Step 1: Independent Claims 1, 11 and 21 recite the statutory categories of Medium (Manufacture), Method and system (Machine), respectively. Claims 2-10 depend from Claim 1 and are thus Manufacture claims and Claims 12-20 depend from Claim 1 and are thus Method claims.
Step 2A, prong 1:
Using Claim 1 as exemplary, Claim 1 recites: (Currently Amended) A nontransitory computer readable medium comprising instructions executable by a processor, the instructions being executable to perform a method, the method comprising: receiving, from a first asset service provider over a network, a first asset update, the first asset update including a first asset identifier identifying a particular first asset, a first timestamp, a location of the first asset, and a first domain identifier associated with the first asset service provider, the first asset being owned by a first entity, the first service provider having been approved by the first entity to provide updates regarding a set of assets belonging to the first entity; creating and storing a first asset entry associated with the particular first asset, the asset entry including the location of the first asset and the first timestamp, the first timestamp indicating a first time when the first asset update was created by the first asset service provider; receiving, from a second asset service provider over the network, a second asset update, the second asset update including a second asset identifier identifying a particular second asset, a second timestamp, a location of the second asset, and a second domain identifier associated with the second asset service provider, the second asset being owned by a second entity, the second asset service provider having been approved by the second entity to provide updates regarding a set of assets belonging to the second entity, the first entity being unrelated and remote from the second entity; creating and storing a second asset entry associated with the particular second asset, the second asset entry including the location of the second asset and the second timestamp, the second timestamp indicating a second time when the second asset update was created by the second asset service provider; receiving a first search request from a first user associated with the first entity, the first search request identifying a subset of assets belonging to the first entity, the first search request including the first domain identifier; -7-Application Serial No. 16/940,129Docket No. RELO-0006.US01 based on the first search request, retrieving, from the first entry, the first asset identifier, the first timestamp, and the location of the first asset; placing a first map marker on a first map, the first map marker corresponding to the location of the first asset; providing the first map to the first user, the first map marker being interactive, in response to an interaction by the first user on the first map marker, the first map displaying the first asset identifier and the first timestamp; receiving a second search request from a second user associated with the second entity, the second search request identifying a subset of assets belonging to the second entity, the second search request including the second domain identifier; based on the second search request, retrieving, from the second entry, the second asset identifier, the second timestamp, and the location of the second asset; placing a second map marker on a second map, the second map marker corresponding to the location of the second asset; and providing the second map to the second user, the second map marker being interactive, in response to an interaction by the second user on the second map marker, the second map displaying the second asset identifier and the second timestamp, thereby providing a centralized system that creates, stores and retrieves asset entries from different users on different domains.
For clarity Examiner has bolded the non-abstract elements.  Claim 1 recites steps that, under their broadest reasonable interpretations and but for the recitations of computer elements, cover a Method of Organizing Human Activity. Selling the service of receiving information relating to item’s location and displaying the item’s location on a map to a particular user based on his identity is an abstract idea that is included in the category of Methods of Organizing Human Activity specifically in the grouping of commercial or legal interactions since packaging and selling customized location information is a well known commercial activity. 
Claims 2 and 12 merely further limit the map and contain the same abstract idea by virtue of their dependency on Claims 1, and 11, respectively. Claims 3 and 13 limit the source of the location information and contain the same abstract idea by virtue of their dependency on Claims 1, and 11, respectively. Claims 4, 5, 14 and 15 further limit how the information is displayed and contain the same abstract idea by virtue of their dependency on Claims 1, and 11 respectively. Claims 6-10 and Claims 16-20 further limit what is displayed and contain the same abstract idea by virtue of their dependency on Claims 1, and 11, respectively. Claims 1-10 and 21 also recite a medium/memory. Claims 1 and 21 also recite a processor. Accordingly Claims 1-21 recite an abstract idea.
Step 2A, prong 2:
The judicial exception is not integrated into a practical application. The only hardware that Applicant appears to claim is a medium/memory in Claims 1-10 and 21, a processor in Claims 1 and 21 and a network in Claims 1, 10 and 21.  Applicant also now describes the software constructs of domain identifier in Claims 1, 11 and 21 . Applicant defines the medium/memory in [0137] in the specification as any kind of memory, Applicant describes processor in [0136] as any type of processor, Applicant describes network in [0140] as a general purpose network. Applicant describes the domain identifier in [0036] as “domain identifier (e.g., the web page, web site, or application)”. Applicant teaches well known hardware and software constructs used for the purposes for which they are intended.  Applicant does not claim or teach in his specification any special purpose hardware or improvements thereof.  All of the hardware and software constructs recited in Applicant’s claims and specification are recited at a high level of generality and amount to no more than instructions to apply the exception using general purpose computer systems. The claimed invention does not improve the functioning of a computer or any other technology or technological field, the claimed invention does not apply the judicial exception to a particular (non-general purpose) machine, and the claimed invention does not effect a transformation or reduction of a particular article to a different state or thing.  
The claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 and similarly Claims 11 and 21 are therefore directed to an abstract idea. As discussed above, dependent Claims 2-10 and 12-20 recite the same abstract idea and do not recite any additional elements that would integrate the Abstract idea into a practical application and are, thus, also directed to an abstract idea.  

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated previously with respect to the integration of the abstract idea into a practical application, the additional elements of a general purpose processor and a generic medium/memory and a general purpose network taken individually and in combination, amount to no more than mere instructions to apply the exception using general purpose computer systems. As previously discussed, Claim 1 as a whole merely describes selling the service of receiving information relating to item’s location and displaying the item’s location on a map to a particular user based on his identity. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Mere instructions to apply cannot provide an inventive concept. Similarly Claims 11 and 21 as a whole merely describes selling the service of receiving information relating to item’s location and displaying the item’s location on a map to a particular user based on his identity and do not contain an inventive concept. Further, as discussed above, dependent Claims 2-10 and 12-20 recite the same abstract idea, do not recite any additional elements that would integrate the Abstract idea into a practical application and, when taken as a whole generally apply the concept of a displaying a certain map to a certain user in a computer environment and do not contain an inventive concept. Claims 1-21 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0150028 to Kristine Akins et. al. (Atkins) in view of U.S. Patent Publication 2021/0074417 to John P. Pierson et. al. (Pierson) in view of U.S. Patent Publication 2015/0334077 to Douglas E. Feldman (Feldman).

Regarding Claims 1, 11 and 21:
 Atkins teaches a bicycle location tracking subscription service. Atkins teaches: (Currently Amended) A nontransitory computer readable medium comprising instructions executable by a processor, the instructions being executable to perform a method, the method comprising: receiving, from a first asset service provider over a network, a first asset update, the first asset update including a first asset identifier identifying a particular first asset, ([0005] “apparatus for communicating between the tracker and a remote server; software (computer-executable instructions) executed at the server to manage multiple users” and [0062] “The server 302 is coupled so as to receive notifications from the tracking device 304 concerning, …cycle and owner identifiers such as serial numbers, descriptions, names, contact numbers”).

a first timestamp, ([0091] “UTC date and time”)

a location of the first asset, ([0069] “the server 402 is configured to receive data from the tracker to permit location determination” and [0051] “A ride mode can also enable periodic or continuous communication of bicycle location for tracking by 3.sup.rd parties such as parents”)

…the first asset being owned by a first entity, the first service provider having been approved by the first entity to provide updates regarding a set of assets belonging to the first entity; ([abstract] “for a plurality of users” and [0063-0064] “tracking service…service subscriber” and [0078] “two bicycles and associated trackers and [0085] “for users with multiple bikes” and [0088] “registered owner of the bicycle”). Examiner notes that Atkins teaches a subscription service for a plurality of users who each may have a plurality of bicycles and Examiner interprets that subscribers of a tracking service “approve” a tracking company to provide location updates when they enter into a contractual relationship with the tracking company for that purpose.

creating and storing a first asset entry associated with the particular first asset, the asset entry including the location of the first asset and the first timestamp, the first timestamp indicating a first time when the first asset update was created by the first asset service provider; ([0053] “A database of times and locations (position, time, speed, altitude and other data collected by on-board sensors) is generated and stored either locally or on a remote server”).

receiving, from a second asset service provider over the network, a second asset update, the second asset update including a second asset identifier identifying a particular second asset, ([0005] “apparatus for communicating between the tracker and a remote server; software (computer-executable instructions) executed at the server to manage multiple users” and [0062] “The server 302 is coupled so as to receive notifications from the tracking device 304 concerning, …cycle and owner identifiers such as serial numbers, descriptions, names, contact numbers” and [abstract] “for a plurality of users” and [0085] “for users with multiple bikes”).

a second timestamp, ([0091] “UTC date and time” and [abstract] “for a plurality of users” and [0085] “for users with multiple bikes”).

a location of the second asset, ([0069] “the server 402 is configured to receive data from the tracker to permit location determination” and [0051] “A ride mode can also enable periodic or continuous communication of bicycle location for tracking by 3.sup.rd parties such as parents” and [abstract] “for a plurality of users” and [0085] “for users with multiple bikes”).

the second asset being owned by a second entity, the second asset service provider having been approved by the second entity to provide updates regarding a set of assets belonging to the second entity, the first entity being unrelated and remote from the second entity; ([abstract] “for a plurality of users” and [0063-0064] “tracking service…service subscriber” and [0078] “two bicycles and associated trackers and [0085] “for users with multiple bikes” and [0088] “registered owner of the bicycle”). Examiner notes that Atkins teaches a subscription service for a plurality of users who each may have a plurality of bicycles and Examiner interprets that subscribers of a tracking service “approve” a tracking company to provide location updates when they enter into a contractual relationship with the tracking company for that purpose.

creating and storing a second asset entry associated with the particular second asset, the second asset entry including the location of the second asset and the second timestamp, the second timestamp indicating a second time when the second asset update was created by the second asset service provider; ([0053] “A database of times and locations (position, time, speed, altitude and other data collected by on-board sensors) is generated and stored either locally or on a remote server” and [abstract] “for a plurality of users” and [0085] “for users with multiple bikes”).

receiving a first search request from a first user associated with the first entity, the first search request identifying a subset of assets belonging to the first entity; ([0078] “Touchscreen areas 606, 608 are provided to request current tracker location from either a tracker or a service provider, and to request display (or editing) of tracker and other settings, respectively” and [0080] “A drop down menu area 707 is provided for user selection of one or more bicycles whose positions are to be displayed on the map 702”).

 …based on the first search request, retrieving, from the first entry, the first asset identifier, the first timestamp, and the location of the first asset; placing a first map marker on a first map, the first map marker corresponding to the location of the first asset; providing the first map to the first user ([0079] “FIG. 7 is a representative screen shot 700 of a tracking screen map view that displays a map 702 and pushpins 704, 706 that indicate current and recent tracker locations”).

the first map marker being interactive, in response to an interaction by the first user on the first map marker, the first map displaying the first asset identifier and the first timestamp; ([0079] “Other map icons that can be displayed include so-called "bread crumb" locations showing bicycle movements and a route along the bread crumbs. Different styles and or colors or gray levels of pushpins or other position indication icons can be used to discriminate recent locations from earlier locations” and see also Figure 8 with timestamps).

receiving a second search request from a second user associated with the second entity, the second search request identifying a subset of assets belonging to the second entity; ([0078] “Touchscreen areas 606, 608 are provided to request current tracker location from either a tracker or a service provider, and to request display (or editing) of tracker and other settings, respectively” and [0080] “A drop down menu area 707 is provided for user selection of one or more bicycles whose positions are to be displayed on the map 702” and [abstract] “for a plurality of users” and [0085] “for users with multiple bikes”).

based on the second search request, retrieving, from the second entry, the second asset identifier, the second timestamp, and the location of the second asset; placing a second map marker on a second map, the second map marker corresponding to the location of the second asset; and providing the second map to the second user, ([0079] “FIG. 7 is a representative screen shot 700 of a tracking screen map view that displays a map 702 and pushpins 704, 706 that indicate current and recent tracker locations” and [abstract] “for a plurality of users” and [0085] “for users with multiple bikes”).

the second map marker being interactive, in response to an interaction by the second user on the second map marker, the second map displaying the second asset identifier and the second timestamp. [0079] “Other map icons that can be displayed include so-called "bread crumb" locations showing bicycle movements and a route along the bread crumbs. Different styles and or colors or gray levels of pushpins or other position indication icons can be used to discriminate recent locations from earlier locations” and see also Figure 8 with timestamps and [abstract] “for a plurality of users” and [0085] “for users with multiple bikes”).

While Akins teaches user authentication to ensure that only an authorized person can arm or disarm the location tracking (see at least [0037]), Akins does not specifically teach and a first domain identifier associated with the first asset service provider… and a second domain identifier associated with the second asset service provider… thereby providing a centralized system that creates, stores and retrieves asset entries from different users on different domains.  Pierson teaches a system that tracks the location of medical equipment owned and operated by different entities (see at least [0021]), and teaches a central system that receives wireless reports relating to physical inspections of the medical equipment. Pierson teaches ([0062] “In addition to, or as an alternative to, capturing inspection information provided to the user interface, the software application 225 may be configured to capture information transmitted by the medical equipment 120. For example, the software application 225 may receive signals transmitted by the medical equipment over a wired and/or wireless connection between the medical equipment 120 and the computing device 140. … The transmitted information may include location information, identification information, a media access control (MAC) address, internet protocol (IP) address and/or other network address”.  Examiner is interpreting Applicant’s domain identifier to be equivalent to a network address associated with and identifying a source of information (i.e. host name). This interpretation is reasonable in view of Applicant’s specification [0036] as “domain identifier (e.g., the web page, web site, or application)”.  It would have been obvious to a person ordinary skill in the art at the time of Applicant’s effective filing date to use the source identification information that is taught by Pierson in the system taught by Akins to predictably improve the security and accuracy of the received information.

While Akins in view of Pierson teaches obtaining information relating to the source of information, neither Akins nor Pierson teach searching based on the source. Feldman teaches a map sharing system with user authentication that allows a user to sort mapped data by domain name. Feldman teaches the first search request including the first domain identifier; -7-Application Serial No. 16/940,129Docket No. RELO-0006.US01 the second search request including the second domain identifier; ([0059-0060] “Searched keyword 322 can be any term, word, description, title, phrase, string, hashtag, username, subject, metadata, URL or portion thereof, domain name, identifier, or any combination thereof …Discovered keyword 324 can be any term, word, description, title, phrase, string, hashtag, username, subject, metadata, URL or portion thereof, domain name, identifier, or any combination thereof”). It would have been obvious to a person ordinary skill in the art at the time of Applicant’s effective filing date to improve the mapping system taught by Akins that has been improved by adding information relating to domain identifier, as taught by Pierson, by adding the capability of searching based on domain name, as taught by Feldman, with a predictable improvement in data analysis tools available to a customer.


Regarding Claims 2 and 12:
Atkins in view of Pierson and Feldman teaches all of the elements of Claims 1, 11 and 21. Atkins also teaches: (original) The nontransitory computer readable medium of claim 1, wherein the first and second map display a location. ([0079] FIG. 7 is a representative screen shot 700 of a tracking screen map view that displays a map 702 and pushpins 704, 706 that indicate current and recent tracker locations”).

Regarding Claims 3 and 13:
Atkins in view of Pierson and Feldman teaches all of the elements of Claims 1, 11 and 21. Atkins also teaches: (Currently amended) The nontransitory computer readable medium of claim 1, the wherein the first asset service provider is the second asset service provider. (see the 35 USC 112 rejection). As best understood, Applicant appears to be claiming a single owner of a plurality of assets. Atkins teaches ([0037] “Biometric devices such as retinal scanners, fingerprint detectors, voice recognition systems, and others can be used as well to gain access to tracker setup functions, or to arm or disarm the tracker 100” and [0080] “user selection of one or more bicycles whose positions are to be displayed on the map 702” and [0084] “area 1029 for indicating that a new bicycle is to be added”). Examiner notes that biometric devices inherently identify individuals.

Regarding Claims 4 and 14:
Atkins in view of Pierson and Feldman teaches all of the elements of Claims 1, 11 and 21. Atkins also teaches: (original) The nontransitory computer readable medium of claim 1, wherein providing the first map to the first user comprises displaying a web page depicting the first map, the first search request being received from the first user using a web site. ([0006] “The user may interface with the tracker via a web application accessible from computers and/or web-enabled phones, from a native smart phone application, or via SMS from any cell phone” and [0078] “Touchscreen areas 606, 608 are provided to request current tracker location from either a tracker or a service provider, and to request display (or editing) of tracker and other settings, respectively” and [0079] “FIG. 7 is a representative screen shot 700 of a tracking screen map view that displays a map 702 and pushpins 704, 706 that indicate current and recent tracker locations”).

Regarding Claims 5 and 15:
Atkins in view of Pierson and Feldman teaches all of the elements of Claims 1, 11 and 21. Atkins also teaches: (original) The nontransitory computer readable medium of claim 1, wherein the first search request being received from the first user using a remote web site operated by a third-party and providing the first map to the first user comprises providing code to display the first map within a section of a web page of the web site such that the first map appears as if the first map is provided by the third-party. ([abstract] “for a plurality of users” and [0063-0064] “tracking service…service subscriber” and [0079] “FIG. 7 is a representative screen shot 700 of a tracking screen map view that displays a map 702 and pushpins 704, 706 that indicate current and recent tracker locations”).

Regarding Claims 6 and 16:
Atkins in view of Pierson and Feldman teaches all of the elements of Claims 1, 11 and 21. Atkins also teaches: (original) The nontransitory computer readable medium of claim 1, wherein the first asset update includes an image of the particular first asset taken by the first service provider at or near a time that the first service provider provided the first asset update, the first map being interactive to display the image of the particular first asset when the first user interacts with the first map marker. ([0039] “Alarm devices or other communication devices can be configured to alert a user to an unwanted disturbance, … In addition, a camera may be included to capture and relay images” and [0052] “trigger a tracker camera to take photographs” and [0009] “the asset status information includes asset identification information as an asset photograph or serial number”).

Regarding Claim 9 and 19:
Atkins in view of Pierson and Feldman teaches all of the elements of Claims 1, 11 and 21. Atkins also teaches: (Currently Amended) The nontransitory computer readable medium of claim 1, the method further comprising: receiving, from any number of asset service providers over the network, a plurality of updates, the plurality of updates each including the first asset identifier identifying the particular first asset, a timestamp for that particular update, and a location of the first asset at or near the time that the particular update was created; and creating and storing each of the updates, ([0080] “A drop down menu area 707 is provided for user selection of one or more bicycles whose positions are to be displayed on the map 702” and [0079] “FIG. 7 is a representative screen shot 700 of a tracking screen map view that displays a map 702 and pushpins 704, 706 that indicate current and recent tracker locations. Other map icons that can be displayed include so-called "bread crumb" locations showing bicycle movements and a route along the bread crumbs” and see Fig 7, item 712 and Fig 8 for timestamps). 

wherein the first search request further including a date range, ([0080] “A drop down menu 711 is provided for motion alert profiling settings…  A most recent activity display area 712 shows events detected by a tracker. … A menu selection 714 provides user input area 716, 718 for selection of a map view (shown in FIG. 7) or an activity view that lists events. In addition, a settings area 720 permits access to various tracker device and service settings, and a reports area 722 and a theft alarm 724 permit a user to request a report on bicycle activity … FIG. 8 is a screenshot 800 showing an event view in which tracker events are shown in chronological order” and [0124] “external database information (history of alerts, settings)” and [0136] “Additional processing at the server (or user device) can be used to generate or evaluate messages to interpret and analyze data received from the tracker”).

wherein the first map includes a set of map markers, each of the set of map markers being located on the first map at or near the locations of the first asset at a time within the date range, each of the map markers displaying, when interacted with by the first user, the timestamp corresponding to that particular update created during the duration. ([0079] “FIG. 7 is a representative screen shot 700 of a tracking screen map view that displays a map 702 and pushpins 704, 706 that indicate current and recent tracker locations. Other map icons that can be displayed include so-called "bread crumb" locations showing bicycle movements and a route along the bread crumbs. Different styles and or colors or gray levels of pushpins or other position indication icons can be used to discriminate recent locations from earlier locations” and see Figs 7 and 8).

Regarding Claim 10 and 20:
Atkins in view of Pierson and Feldman teaches all of the elements of Claims 1, 11 and 21. Atkins also teaches: (original) The nontransitory computer readable medium of claim 9, wherein each of the set of map markers is colored based on time of the corresponding update. ([0079] “Different styles and or colors or gray levels of pushpins or other position indication icons can be used to discriminate recent locations from earlier locations”).

Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0150028 to Kristine Akins et. al. (Atkins) in view of U.S. Patent Publication 2021/0074417 to John P. Pierson et. al. (Pierson) in view of U.S. Patent Publication 2015/0334077 to Douglas E. Feldman (Feldman) in view of U.S. Patent Publication 2019/0295029 to Daniel R. Weber (Weber).

Regarding Claims 7, 8, 17 and 18:
Atkins in view of Pierson and Feldman teaches all of the elements of Claims 1, 11 and 21. While Atkins also teaches: ([0032] Tracking systems and methods are disclosed herein with reference to bicycle security but the same or similar systems and methods can be applied to other assets including but not limited to computers, guitars, solar panels, cars, skis, skatboards etc. The disclosed technology can aid in recovery of stolen bikes and other assets and tracking of legitimate users in order to, for example, locate children or to obtain crash alerts”), Atkins does not specifically teach: (original) The nontransitory computer readable medium of claim 1, wherein the first asset is equipment and the second asset is a service. Weber teaches a movable fixed asset tracking and work order management system that shows trash dumpsters on a map and associated driver work orders (services) to pickup and move the trash dumpsters. Weber teaches wherein the first asset is equipment (and the second asset is a service ([0004] “movable fixed asset” and “work order”). (Claim 8/18 vice versa) (Examiner notes that these items are functionally interchangeable). Weber also teaches displaying both on an interactive map (see at least [0058]). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that services related to particular assets could also be displayed on a map, as taught by Atkins, with a predictable increase of easily usable information relating to an asset and a predictable increase of user convenience. For purposes of compact prosecution, Examiner also notes that Weber teaches a request date range in Figures 13A and 13B.

Relevant Prior Art Not Relied Upon
The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.

U.S. Patent Publication 2010/0185552 to Lisa Seacat DeLuca et. al. (DeLuca) teaches a system that provides location and time information on a map. DeLuca also teaches verification that a user has permission to access the database (see [0006]).

U.S. Patent Publication 2019/0108756 to Mark Gillingham teaches a system that tracks and logs asset activity and plots it on a map on a webpage. (see [0040], bottom).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2758.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687